DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicants reply filed 1/27/22.  Claims 1, 6, 11, 15 and 20 are amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0373040 A1 to Grubbs et al. (hereinafter “Grubbs”) and Applicant’s submitted NPL: “QoE-Oriented Rate Adaptation for DASH With Enhanced Deep Q-Learning” to Liu et al. (hereinafter “Liu”). 

Concerning claim 1, Grubbs discloses a server, comprising: a memory to store data and instructions (Fig. 5A); 
at least one processor operable to communicate with the memory (Fig. 5A), wherein the at least one processor is operable to: 
establish a connection with a client device to stream a game to the client device (paragraph [0002]); 
receive context information from the client device (paragraphs [0088], [0096] - [0098] – context information including information related to the current context of the client device is gathered); 
send, to a learning system, a rank and reward call for a recommendation for channel parameters for the connection, wherein the rank and reward call includes the context information, a user vector, and an item vector device (paragraphs [0025], [0088], [0096] - [0098], [0114]-[0116] – workflows are scored based on various data collected); 
receive, from the learning system, the recommendation for the channel parameters in response to the rank and reward call (paragraphs [0018], [0063] – recommendations are received based on the scoring); and 

Grubbs lacks specifically disclosing, however, Liu discloses a reinforcement learning system, access a game signature function that represents optimal game play for a cohort of users for the game learned through machine learning from analyzing game data stored in a game streaming history datastore; use the game signature function to determine a reward function, wherein the reward function captures user preferences for game play; and adjust the value of the channel parameters to stream the game to the client device to maximize the reward function (page 1, Introduction; pages 4-5, The Overall Framework of DASH Based on Enhanced Learning – datasets are accumulated of multiple subjects to establish a QoE model for DASH video (i.e., game signature function) and the model serves as the reward function for reinforcement learning which adjusts values of the channel parameters to stream the game to maximize the reward function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of reinforcement learning as disclosed by Liu in the system of Grubbs in order to supply a system with more dynamic learning, thereby improving the quality of the games provided.

Concerning claims 2 and 12, Grubbs discloses wherein the user vector is a multidimensional array of numbers that provides a summary of a gaming history of a 

Concerning claims 3 and 13, Grubbs discloses wherein the user vector is learned through machine learning from analyzing game data stored in a game streaming history datastore (paragraph [0063]). 

Concerning claim 4, Grubbs discloses wherein the item vector is a multidimensional array of numbers that provides a summary of game information for the game (paragraphs [0025], [0049], [0088], [0096] - [0098], [0114]-[0116]). 

Concerning claims 5 and 14, Grubbs discloses wherein the at least one processor is further operable to: determine a reward function error for the channel parameters by calculating a distance between a game play curve for the game and a game signature function (paragraphs [0061], [0114]-[0116]). 

Concerning claims 6 and 15, Grubbs discloses wherein the game play curve represents a current game play of the user (paragraphs [0061], [0114]-[0116]). 

Concerning claims 7 and 16, Grubbs discloses wherein the at least one processor is further operable to: receive updated context information from the client device; send, to the reinforcement learning system, a new rank and reward call for a new recommendation for the channel parameters, wherein the new rank and reward call 

Concerning claims 8, and 17, Grubbs lacks disclosing, however, Liu discloses wherein the reinforcement learning system recommends adjustments to the channel parameters until a value of the reward function error is within a threshold level (page 1, Introduction; pages 4-5, The Overall Framework of DASH Based on Enhanced Learning – datasets are accumulated of multiple subjects to establish a QoE model for DASH video (i.e., game signature function) and the model serves as the reward function for reinforcement learning which adjusts values of the channel parameters to stream the game to maximize the reward function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of reinforcement learning as disclosed by Liu in the system of Grubbs in order to supply a system with more dynamic learning, thereby improving the quality of the games provided.

Concerning claims 9, and 18, Grubbs lacks disclosing, however, Liu discloses wherein the at least one processor is further operable to: modify the value of the channel parameters in response to the new recommendation; and use the value of the channel parameters to stream the game to the client device (page 1, Introduction; pages 4-5, The Overall Framework of DASH Based on Enhanced Learning – datasets 

Concerning claims 10, and 19, Grubbs lacks disclosing, however, Liu discloses wherein the at least one processor is further operable to: receive the updated context information from the client device at a predetermined time interval; and send the new rank and reward call at the predetermined time interval (page 1, Introduction; pages 4-5, The Overall Framework of DASH Based on Enhanced Learning – datasets are accumulated of multiple subjects to establish a QoE model for DASH video (i.e., game signature function) and the model serves as the reward function for reinforcement learning which adjusts values of the channel parameters to stream the game to maximize the reward function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of reinforcement learning as disclosed by Liu in the system of Grubbs in order to supply a system with more dynamic learning, thereby improving the quality of the games provided.

.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715